In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Arguments
Examiner initially notes that Applicant elected claims 20 and 22 which depend from non-elected claim 19. For the purposes of examination, claim 19 is also presumed to be elected and has been examined herein.
Applicant's election with traverse of Group IX directed to Figs. 48-49 and claims 1, 14, 15, 16, 20, 22, 24, 27, 29, 30, 32, 34, 35, 37, 39, 40, 42, 44, 45, 47, 49, 50, 52, 54, 55, 57, 65, and 66 in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that (i) the Office Action fails to satisfy the burden to support the restriction requirement, and (ii) the nine enumerated species are related and improperly restricted, and (iii) the claims do not present a serious burden for the examiner.  This is not found persuasive because Applicant has interpreted the nine groupings of species as nine species and Applicant’s arguments are moot. The Examiner clarifies that each of the nine groupings of species contains mutually exclusive species within each respective groupings as any given endoscope system will only incorporate one of the disclosed structures. For example, Group I: Species of Pulse Modulation Means identifies in the previous Office Action that there are five species corresponding to five mutually exclusive embodiments (02a-1), (02a-2), (02a-3), (02a-4), and (02a-5), for which an election of one of those species is required. Similarly an election of one species of each of the remaining Groups II – IX is required.
The requirement is still deemed proper and is therefore made FINAL.
Election of Species
This application is directed to the following patentably distinct species:
GROUP I: SPECIES OF PULSE MODULATION MEANS

the second embodiment of Figure 7B; (02a-2)
the third embodiment of Figure 7C; (02a-3)
the fourth embodiment of Figure 7D; (02a-4)
the fifth embodiment of Figure 7E; (02a-5)
GROUP II: SPECIES OF LIGHT PULSE MEANS
the first embodiment of Figure 11; (02b-1)
the second embodiment of Figure 12; (02b-2)
GROUP III: SPECIES OF COLOR CORRECTION MEANS
the first embodiment of Figure 17; (02c-1)
the second embodiment of Figure 18; (02c-2)
the third embodiment of Figure 19; (02c-3)
the fourth embodiment of Figure 20; (02c-4)
GROUP IV: SPECIES OF WHITE LIGHT MEANS
the first embodiment of Figure 28A; (02d-1)
the second embodiment of Figure 28B; (02d-2)
the third embodiment of Figure 28C; (02d-3)
GROUP V: SPECIES OF IMAGE SENSOR MEANS
the first embodiment of Figures 29A and 29B; (02e-1)
the second embodiment of Figures 30A and 30B; (02e-2)
the third embodiment of Figures 31A and 31B; (02e-3)
GROUP VI: SPECIES OF FILTER AND SHUTTER MEANS
the first embodiment of Figure 32; (02f-1)
the second embodiment of Figure 33; (02f-2)
the third embodiment of Figure 34; (02f-3)

the fifth embodiment of Figure 36; (02f-5)
GROUP VII: SPECIES OF LIGHT EMITTER MEANS
the first embodiment of Figure 38; (02g-1)
the second embodiment of Figure 39; (02g-2)
the third embodiment of Figure 40; (02g-3)
GROUP VIII: SPECIES OF FILTERED IMAGE GENERATION MEANS
the first embodiment of Figure 45; (02h-1)
the second embodiment of Figure 46; (02h-2)
GROUP IX: SPECIES OF SPECTRAL IMAGING MEANS
the first embodiment of Figure 48; (02i-1)
the second embodiment of Figure 49; (02i-2)
The species are independent or distinct because they 
do not overlap in scope. See MPEP §806.04(b).
are mutually exclusive. See MPEP §806.04(f).
In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the various reinforcing means are not useable together in that any given endoscope system will incorporate only one of the disclosed reinforcing structures.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 66 recites the limitation "a display" in Line 2.  It is unclear as to whether this refers to “a display” in Claim 1 Line 7. The inclusion of the second “display” introduced ambiguity as to how many displays are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-16, 20, 22, 24, 27, 29, 30, 32, 34, 35, 37, 39, 40, 42, 44, 45, 47, 49, 50, 52, 54, 55, 57, 65, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (U.S. Publication 2009/0289200).
As to Claim 1, Ishii discloses an endoscopic system for use in a light deficient environment comprising:
an imaging device (110) in [0156] and Fig. 1 comprising:
	a tube of the “scope unit” in [0156];
	one or more image sensors (117) in [0158]; and
	a lens assembly (115, 116) in [0158]comprising at least one optical element corresponding to the one or more image sensors;
a display (11) in [0164] for a user to visualize a scene;
an image signal processing controller (170) in [0156]; and
a light engine, wherein the light engine comprises:
	an illumination source (130, 150) in [0156] generating one or more pulses “pulse” in [0233] of electromagnetic radiation; and
		a lumen carrying light guide (112) in [0157] from the proximal end to the distal end of the scope unit transmitting one or more pulses “pulse” in [0233] of electromagnetic radiation to a distal tip of an endoscope via light guide (112), wherein at least a portion of the one or more pulses of electromagnetic radiation includes electromagnetic radiation between 513nm and 545nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159], at least a portion of the one or more pulses of electromagnetic radiation includes electromagnetic radiation between 565nm and 585nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159], and at least a portion of the one or more pulses of electromagnetic radiation includes electromagnetic radiation between “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 15, Ishii discloses the endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 16, Ishii discloses the endoscopic system of claim 15, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit (RGB signals in [0164] being 8-bit color representation) or 16-bit or n-bit (“liquid crystal displays” and “CRT monitors” in [0164] displaying 8-bit, 16-bit, or n-bit color).
As to Claim 19, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation using one or more laser emitters (131) in [0161].
As to Claim 20, Ishii discloses the endoscopic system of claim 19, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 22, Ishii discloses the endoscopic system of claim 19, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 24, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 425nm-475nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 27, Ishii discloses the endoscopic system of claim 24, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166]
As to Claim 29, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 520nm-545nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 30, Ishii discloses the endoscopic system of claim 29, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 32, Ishii discloses the endoscopic system of claim 29, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 34, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 625nm-645nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 35, Ishii discloses the endoscopic system of claim 34, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 37, Ishii discloses the endoscopic system of claim 34, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 39, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 760nm-795nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 40, Ishii discloses the endoscopic system of claim 39, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; “color ordinary image” in [0164] on the display. 
As to Claim 42, Ishii discloses the endoscopic system of claim 39, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 44, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 795nm-815nm “IR light (infrared rays) or the like” in [0095] being included in illumination light.
As to Claim 45, Ishii discloses the endoscopic system of claim 44, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 47, Ishii discloses the endoscopic system of claim 44, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 49, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 370nm-420nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 50, Ishii discloses the endoscopic system of claim 49, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 52, Ishii discloses the endoscopic system of claim 49, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166]
As to Claim 54, Ishii discloses the endoscopic system of claim 1, wherein the illumination source generates one or more pulses of electromagnetic radiation at a wavelength of 600nm-670nm “longer than or equal to 410 nm and shorter than or equal to 700 nm” in [0159].
As to Claim 55, Ishii discloses the endoscopic system of claim 54, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as a single image “color ordinary image” in [0164] on the display.
As to Claim 57, Ishii discloses the endoscopic system of claim 54, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames are displayed to a user as an overlay image “superimposed image data” in [0166] on the display.
As to Claim 65, Ishii discloses the endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the one or more image sensors; wherein one or more exposure frames is fed to a corresponding system (182, 184) in [0197] that will provide location of critical tissue structures (spectral imaging known to identify tissue structures as described in [0018] when upon being superimposed provides location information as described in [0197]).
As to Claim 66, Ishii discloses the endoscopic system of claim 65, wherein the location of critical structures is received by the endoscopic system and overlaid on a display (11) in [0197] , wherein the critical structures are encoded to any color “green, or red or the like” in [0194] selected by either an algorithm or a user being assigned as described in [0194]-[0196].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 5784162 is cited to show similar endoscope spectral imaging. The prior art should be considered to define the claims over the art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795